Citation Nr: 0029567	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant 's claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  The veteran's DD Form 214 shows that his 
military occupation specialty was medical specialist.  His 
awards and decorations include the Purple Heart, National 
Defense Service Medal, Vietnam Service Medal and the Vietnam 
Campaign Medal with device 1960.  He died in January 1993.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that entitlement to service connection for 
the cause of the veteran's death was denied by the RO in May 
1994.  The appellant was informed of the denial of service 
connection by letter dated in June 1994.  The RO issued 
subsequent rating actions in September 1994, January 1995 and 
May 1995, which confirmed the May 1994 denial.  The appellant 
did not appeal the May 1994 decision, which became final in 
May 1995.  The RO, in the January 1998 rating decision 
reviewed the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on a de novo 
basis.

In accordance with the United States Court of Appeals for 
Veteran Claims (Court), ruling in Barnett v. Brown 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death, which was denied in May 1994.

The appellant provided testimony at a hearing before the 
Hearing Officer in April 1995 and before the undersigned 
Veterans Law Judge in November 1999, transcripts of those 
hearings have been associated with the claims file.

The appellant submitted a written document waiving RO 
consideration of additional evidence submitted directly to 
the Veterans Law Judge at the hearing.

The issue of service connection for the cause of the 
veteran's death is further addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  In May 1994 the RO denied entitlement to service 
connection for the cause of the veteran's death when it 
issued an unappealed rating decision in May 1994.

2.  The evidence received since the final May 1994 
determination bears directly and substantially upon the issue 
at hand, provides a more complete picture of the 
circumstances surrounding the origin of the cause of the 
veteran's death, and because it is neither cumulative nor 
redundant, and is significant, it must be considered in order 
to fairly decide the merits of the claim.





CONCLUSION OF LAW

Evidence received since the final May 1994 determination 
wherein the RO denied entitlement to service connection for 
the cause of the veteran's death is new and material, and the 
claim for service connection is reopened.  38 U.S.C.A. 
§§ 5104, 5108; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant requests the Board to reopen a claim of 
entitlement to service connection for the veteran's cause of 
death, on the basis that she has submitted new and material 
evidence.  As noted above, the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death was previously considered and denied by rating decision 
in May 1994.  She was advised of the decision and of her 
appellate rights, but did not appeal the decision.  The 
evidence that was of record at the time of the May 1994 
rating decision is reported in pertinent part below.

The official certificate of death shows that the veteran's 
immediate cause of death was status post lung transplant-
chronic rejection.  The condition leading to his immediate 
cause of death is listed as interstitial pulmonary fibrosis.  
During his lifetime, the veteran was service-connected for 
left leg shell fragment wound evaluated at 30 percent 
disabling; this condition is not related to his cause of 
death.

A review of the service medical records reveals no history of 
symptoms, complaints, treatment or diagnosis associated with 
the veteran's lungs or respiratory system.  Clinical 
evaluation at preinduction and at discharge from military 
service indicated there were no abnormalities of his lungs or 
chest.  Moreover, physical examination conducted in September 
1968 revealed a normal chest and clear lungs.

In November 1969, after his discharge from service, the 
veteran underwent VA disability examination, which included 
examination of his respiratory system.  The report indicated 
that expansion was equal and adequate and clear to percussion 
and auscultation.

In May 1989 the veteran was diagnosed with possible 
idiopathic interstitial fibrosis of the lung.  X-rays of the 
chest revealed, inter alia, pulmonary interstitial markings 
accentuated in all lobes with a predominantly reticulonodular 
pattern.  It was noted that the most likely considerations 
include - scleraderma, St. Louis encephalitis systemic lupus 
erythematosus (SLE), Hodgkin's or non-Hodgkin's lymphoma, 
leukemia or possibly one of the other collagen - vascular 
diseases.  Histiocytosis X was also a consideration.

In addition, in May 1989, the veteran was hospitalized with a 
final diagnosis of acute interstitial pneumonitis secondary 
to usual interstitial pneumonitis (UIP), and acute 
respiratory insufficiency, bilateral pulmonary infiltrates 
and restrictive lung disease, secondary to acute interstitial 
pneumonitis secondary to UIP.  It was noted in the discharge 
summary that the veteran was also exposed to fairly heavy 
concentrations of Agent Orange and had been worked-up in the 
past for thrombocytopenia.

In August 1989 the veteran was seen for an Agent Orange 
examination.  He reported that his health was good until 1982 
when his platelets were low.  He also reported that he had a 
chest x-ray performed in 1981 that retrospectively revealed 
fibrosis of the right lung.  He stated that 9 months prior to 
the examination, he started coughing and was diagnosed with 
pulmonary fibrosis.  He further stated that he smoked a pack 
of cigarettes a day for 7 years and quit 11 to 12 years ago.  
Examination of his respiratory system revealed pulmonary 
infarction.  Low platelets were indicated.  Examination of 
the lungs revealed a few crackles.  The diagnosis was 
pulmonary fibrosis.

In September 1989 the veteran filed a claim for service 
connection for Agent Orange exposure.  He asserted that his 
doctor opined that his (the veteran's) disabilities were a 
direct cause of exposure to heavy concentrations of Agent 
Orange.

In September 1990 the veteran underwent a VA compensation 
examination.  Physical examination showed his lungs were 
clear with decreased breath sounds symmetrically.  The 
diagnosis was usual interstitial pneumonitis.  The examiner 
noted that the veteran did not carry the diagnosis of non-
Hodgkin's lymphoma.  X-ray showed the lungs were over-
inflated, representing chronic obstructive pulmonary disease 
(COPD).  Diffuse reticulonodular increased density was seen 
representing chronic changes such as bronchiectasis together 
with chronic bronchitis and fibrosis.  The chest was 
otherwise normal.

The veteran was hospitalized for 23 days in March 1991 with a 
diagnosis of idiopathic pulmonary fibrosis, among other 
things.  He was again hospitalized in January and February 
1992 with post-operative diagnoses of pulmonary fibrosis and 
left lung transplantation.

In March 1992 the veteran underwent a rigid bronchoscopy with 
removal of anastomotic debris.  His postoperative diagnosis 
was anastomotic stricture with debris and status post left 
single lung transplant.

In a letter by Dr. JIP, sent to the RO in September 1992, the 
doctor stated that the veteran had severe interstitial lung 
disease of unknown origin.  He further stated that 
interstitial lung disease might be caused by exposure to 
drugs and occupational agents.  He stated that the veteran 
was exposed to Agent Orange in the past, but he has no way of 
knowing or determining whether such exposure initiated or 
exacerbated the veteran's lung condition.

By rating decision dated in October 1992, the RO determined 
that a final decision on the veteran's claim for service 
connection for pulmonary fibrosis with left lung transplant 
would be delayed until new regulations used to evaluate Agent 
Orange claims were in effect.

In January 1993, the appellant filed a claim for 
compensation.  She asserted that the veteran had a claim 
pending for residuals of Agent Orange and that her current 
claim was based on the assumption that the veteran's death 
was the result of toxic exposure.

In May 1994 the RO denied the appellant's claims for service 
connection for cause of the veteran's death, for the cause of 
the veteran's death as secondary to exposure to herbicides, 
and for accrued benefits based on the claim for service 
connection for left lung transplant for pulmonary fibrosis 
claimed as secondary to herbicide exposure pending at the 
time of the veteran's death.  One basis for denial of the 
appellant's claim was that the cause of the veteran's death 
as reported on the death certificate was not shown to have 
been incurred in service or within one year following 
separation from active military service.  Other bases were 
that under the Agent Orange Act of 1991, the presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for pulmonary fibrosis and the 
resultant lung transplant; and, the medical and scientific 
evidence did not support the conclusion that the veteran's 
cause of death was associated with herbicide exposure.  The 
appellant received a copy of the May 1994 rating decision 
with the RO's June 1994 notification letter.  

Evidence has been added to the record since the May 1994 
rating decision and is reported in pertinent part below.

The appellant submitted The Agent Orange Veteran Payment 
Program Certificate of Enrollment, certifying that the 
veteran filed a timely preliminary claim to participate in 
the Agent Orange Product Liability Settlement Fund.  She also 
submitted numerous medical documents, which duplicate 
documents submitted by the veteran concerning his medical 
treatment and hospitalizations for his respiratory disorder 
and lung transplant.

In April 1995 the appellant proffered testimony at a hearing 
before a Hearing Officer at the RO.  She testified that the 
veteran served in Vietnam for approximately 6 months as a 
specialist medic.  Hearing Transcript (Tr.), p. 2.  She 
further testified that the veteran starting coughing in 1988 
and there was no diagnosis until 1989.  Tr., pp. 2-3.  She 
stated that before a biopsy was performed, the veteran had to 
have platelets.  She further stated that a low platelet count 
can be symptoms of Hodgkin's or non-Hodgkin's lymphoma due to 
taking immune suppressant drugs and having an organ 
transplant.  She reported that both of the veteran's lungs 
were diseased but only his left lung was transplanted.  Tr., 
p. 3.  She also reported that after service, the veteran 
worked for the postal service as a mail carrier and as a 
clerk.  Tr., p. 8.  

Dr. JDL, in a letter dated in April 1995, stated that he 
treated the veteran in the late 1960's, the 1970's and 
1980's.  He further stated that in the later years, he 
treated the veteran for progressive pulmonary infections, 
which was later determined to be progressive pulmonary 
fibrosis.  He reported that the veteran told him that there 
was a suspicion that Agent Orange was causing many veterans' 
problems and he was going to investigate the possibility that 
this was the cause of his illness.  

In July 1997 the appellant requested her claim be reopened.  
She asserted that the veteran's untimely death was service 
related based upon several factors such as tobacco use during 
active military duty.  She further asserted that tobacco 
products were furnished to him and he did not smoke prior to 
enlistment.  She stated that the veteran stopped smoking 
several years after discharge when he began having breathing 
problems.  She stated that the veteran's death was a result 
of residuals from years of tobacco use.

In September 1997 the veteran's mother submitted a letter 
wherein she stated that in reference to the veteran's 
smoking, she suspected he was experimenting with cigarettes 
while in high school, but because there was an asthmatic 
child in the family, there were strict no smoking rules in 
the house; and, she never saw the veteran smoke in the 
presence of the family, in the home or in vehicles.  She 
stated that she first saw him smoke when he was in the 
hospital after he returned from Vietnam.  She further stated 
that it appeared that he was a heavy smoker and smoked until 
he became a parent.

In a September 1997 statement by the veteran's sister, it was 
noted that she never saw him smoke prior to him being drafted 
into the military.  She stated that she first saw him smoke 
when he returned from the hospital after being wounded in 
Vietnam.

The appellant submitted a document dated in February 1998 
wherein Dr. JBF affirmatively responded to the following 
question: "In your medical opinion do you feel exposure to 
Agent Orange and or/ nicotine dependence could have been 
residuals to the interstitial pulmonary fibrosis that led to 
[the veteran's] death."

At a hearing before the undersigned Veterans Law Judge held 
at the RO in November 1999, the appellant testified that she 
married the veteran in 1967 while he was in the service.  She 
stated that she was aware that he had minor allergies, cough, 
runny nose and sinus.  She further stated that he was treated 
for his allergy problems when he got out of the service.  
Tr., p. 3.  She testified that the veteran was active in 
track and basketball but he coughed and at the time he smoked 
so they attributed it to that.  She also testified that the 
veteran started smoking before he went into the service.  She 
stated that his smoking got more intense in the service, 
especially when he was in Vietnam.  She also stated that he 
smoked for approximately 15 years after service, and stopped 
when they adopted their son.  Tr., p. 11.  She stated that 
during the course of working for the post office, the veteran 
was not examined for any kind of disability of his lungs.  
Tr., p. 4.  She also stated that the veteran did not have a 
lot of time off from work because of his lung problem.  She 
further stated that Dr. JBF treated the veteran for his 
pulmonary disorder in 1986.  Tr., p. 5.  She reported that x-
rays taken at Fort Stockton showed the possibility of non-
Hodgkin's lymphoma before the veteran saw Dr. JBF.  
Tr., p. 6.  She stated that the doctors wrote on the records 
that the veteran was exposed to Agent Orange.  She further 
stated that to the best of her knowledge, the veteran was 
never diagnosed with lung cancer.  Tr., p. 8.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service- 
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

The regulations provide that if a veteran served in Vietnam 
and developed an Agent Orange presumptive disease to a 
compensable degree within the requisite time period, the 
veteran's in-service exposure to Agent Orange may be 
presumed, notwithstanding there is no record of evidence of 
such disease during the period of such service.  See 38 
U.S.C.A. § 1116(a); 38 C.F.R. §3.309(e).  The diseases that 
are afforded presumption due to herbicide exposure are 
chloracne, or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancer; and soft-
tissue sarcoma.  38 C.F.R. § 3.309 (e) (2000).

In a precedential opinion, the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in- 
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93 (January 1993), 58 Fed. Reg. 42,756 (1993).  
The General Counsel issued a clarification of this opinion in 
June 1993 and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use, which is not diagnosed until after 
service, would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993) 
(explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the VA Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

The appellant seeks to reopen her claim of service connection 
for the cause of the veteran's death, which the RO denied in 
May 1994.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a) (2000 ).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that the appellant has 
submitted evidence that is redundant and cumulative of 
evidence in the record.  However, she has also submitted 
evidence that was not in the record at the time of the 
unappealed rating decision of May 1994 and such evidence is 
not redundant of evidence previously of record.  This 
evidence consists of the April 1995 letter of Dr. JDL, 
hearing transcripts of the appellant's testimony in April 
1995 and November 1999, the appellant's July 1997 written 
assertions, written lay statements of the veteran's family 
members and the February 1998 document containing the opinion 
of Dr. JBF.  Therefore, the appellant has submitted evidence 
that is new.

The medical evidence from Dr. JDL and the appellant's 
testimony at the hearing in April 1995 are considered new but 
not material as they do not provide a more complete picture 
of the circumstance surrounding the origin of the cause of 
the veteran's death.  However, some of the new evidence 
submitted by the appellant addressed a new etiological theory 
of in-service tobacco use/nicotine dependence.  To that end, 
the appellant's written assertions in July 1997 and her 
proffered testimony at the November 1999 hearing suggest that 
the veteran's cause of death was due to use of tobacco in-
service.  The lay statement of family members and the opinion 
of Dr. JBF were submitted in support of the appellant's 
contention.  Although the appellant is raising use of tobacco 
in-service for the first time as a cause of the veteran's 
death, such a claim is sufficient to establish the 
materiality of the evidence.

In that regard, the Court in Bielby v. Brown 7 Vet. App. 260, 
264-265 (1994) considered medical treatises that provided a 
new basis of authority for granting service connection as 
newly submitted evidence for purposes of reopening a claim.  
See also, Ashford v. Brown 10 Vet. App. 120, 123-124 (1997) 
where the Court held that a new theory of entitlement does 
not constitute a new claim.  Here, Dr. JBF opined that 
exposure to Agent Orange and/or nicotine dependence could 
have been residuals to the interstitial pulmonary fibrosis 
that led to the veteran's death.  

Such evidence bears directly and substantially upon the 
specific issue being considered in this case.  Therefore, the 
evidence is significant and must be considered to fairly 
decide the merits of the claim.

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the May 1994 final 
determination, and the appellant's claim for entitlement to 
service connection for the cause of the veteran's death is 
reopened.

Upon reopening the appellant's claim, the Board finds that 
further development is necessary to assist with her claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), Public Law No. 
106-398, to be codified at 38 U.S.C.A. § 5107(a); HR 4864, 
Veterans Assistance Act of 2000 (to be codified at 38 
U.S.C.A. § 5103).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria. 


ORDER

The appellant submitted new and material evidence to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and to this extent only, the appeal is 
granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1 
(Manual M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board has asked for additional development of this claim, 
in light of the recent amendment.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), Public Law No. 
106-398, to be codified at 38 U.S.C.A. § 5107(a); HR 4864, 
Veterans Assistance Act of 2000 (to be codified at 38 
U.S.C.A. § 5103).

In that regard, the Board finds that the case must be 
returned to the RO for further development to insure that the 
record is adequate for an informed determination of the 
matter under consideration. 

The case is REMANDED for the following actions:

1.  The appellant and her representative 
should be advised that they may submit 
additional evidence and argument on the 
remanded claim.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran for interstitial pulmonary 
fibrosis.  After securing any necessary 
releases, the RO should obtain all such 
treatment records that have not been 
previously obtained.  This should include 
a complete record of VA medical treatment 
to the present time.

3.  Thereafter, a review of the veteran's 
medical records should be conducted by a 
VA medical specialist(s).  The 
appropriate specialist should render an 
opinion regarding the following:  

a) the examiner is asked to state whether 
it is as likely as not that the veteran 
incurred nicotine dependence in service.  
The examiner should state upon what 
evidence the determination is based, to 
include medical principles.

b) the examiner is asked to state whether 
it is as likely as not that the veteran's 
interstitial pulmonary fibrosis was due 
to tobacco use in service (as opposed to 
tobacco use following service).  The 
examiner should state upon what evidence 
the determination is based, to include 
medical principles.

c) the examiner is asked, if and only if 
a finding that nicotine dependence was 
incurred in service, whether it is as 
likely as not that the interstitial 
pulmonary fibrosis was proximately due to 
or the result of nicotine dependence in 
service.  The examiner should state upon 
what evidence the determination is based, 
to include medical principles.  

d) the examiner is asked to state whether 
it is as likely as not that the veteran's 
interstitial pulmonary fibrosis was the 
result of exposure to Agent Orange in 
Vietnam.  The examiner should state upon 
what evidence the determination is based, 
to include medical principles. The claims 
folder must be made available to the 
examiner for such review. 

4.  The RO should contact Dr. JBF and 
request that he provide a statement 
confirming his affirmative response to 
the February 1998 document and the basis 
for his opinion, that exposure to Agent 
Orange and/or nicotine dependence could 
have resulted in the interstitial 
pulmonary fibrosis that led to the 
veteran's death. 

5.  The RO should insure that the 
development requested is completed in 
accordance with the directives of this 
remand.  If not, corrective action should 
be taken to insure that the requested 
actions are completed to the extent 
possible.  Thereafter the claim should be 
readjudicated.

If the benefit sought is not granted to the appellant's 
satisfaction, a supplemental statement of the case that is 
comprehensive with respect to any issue on appeal should then 
be prepared and furnished to the appellant and her 
representative.  They should be afforded the applicable time 
to respond.  Thereafter, the case should be returned to the 
Board, if in order.  The purpose of this REMAND is to ensure 
compliance with the requirements of due process and the duty 
to assist.  No action is required of the appellant unless she 
receives further notice. 



		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals

